DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 07/15/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of claims and remarks filed on 06/22/2021 has been entered.
Application Status
Amended claim 5, 7-11, 15, 17 and 18 are under examination. 
Claim 1-4 and 12 are withdrawn from examination.
Claim 6, 13, 14 and 16 are cancelled.
Claim 5, 7-11, 15, 17 and 18 are cancelled.
Withdrawn Rejections
The 35 U.S.C. 103 rejection over claim 5, 7, 8, 9, 10, 14, 15, 16, 17 and 18 as being unpatentable over Miyazawa et al. (US 2011/0104361 A1) and in view of Kalenian (WO 01/30173, Applicants’ IDS submitted on 05/11/2018, Foreign Patent Documents, cite no. 3, which corresponds to Kalenian (US 7,419,692 B1)) have been withdrawn in light of Applicant’s amendment to recite water having a temperature between “…20°C and 30°C…” in claim 5, line 4.
The 35 U.S.C. 103 rejection over claim 11 as being unpatentable over Miyazawa et al. (US 2011/0104361 A1) and Kalenian (WO 01/30173, Applicants’ IDS submitted on 05/11/2018, Foreign Patent Documents, cite no. 3, which corresponds to Kalenian (US 7,419,692 B1)) as applied to claim 5 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 7, 8, 9, 10, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 2011/0104361 A1) and in view of Kalenian (WO 01/30173, Applicants’ IDS submitted on 05/11/2018, Foreign Patent Documents, cite no. 3, which corresponds to Kalenian (US 7,419,692 B1)) and Kappenberg (US 2,340,758).
It is noted Kalenian (US 7,419,692 B1) is the same disclosure as in Kalenian (WO 01/30173) wherein Kalenian (‘692) is used herein for citations. 
Regarding claim 5, 8, 10, 15 and 17, Miyazawa et al. (Miyazawa, ‘361) discloses a method of obtaining a freeze-dried taste improving agent comprising an extract of roasted coffee bean (dried coffee powder) (‘361, [0032]). Miyazawa discloses the method comprising extracting ground, roasted 
With respect to new limitation in claim 5, “…extracting coffee solids from roasted and ground coffee beans, using water having a temperature between 20°C and 30°C, to form a first coffee extract…” and “…25°C…” as recited in claim 15,  Miyazawa does not explicitly disclose the extracting step to obtain the extract, using water at a temperature between 20°C and 30°C as recited in claim 5; and 25°C as recited in claim 15. However, Kappenberg discloses a method of extracting ground, roasted coffee beans to obtain concentrated coffee extracts (758, pg. 1, col. 1, ln. 25-40) with water temperature of about 70 to 80°F, which corresponds to 21.1°C to 26.6°C (‘758, pg. 2, col. 2, ln. 49-50). Kappenberg’s water temperature of about 70 to 80°F (21.1°C to 26.6°C) overlapps the cited range of claim 5 and claim 15. 17. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Miyazawa and Kappenberg are of the same field of endeavor of extracting ground, roasted coffee beans to obtain coffee extracts. It would have been obvious to one of ordinary skill in the art to be motivated to use Kappenberg’s water temperatures in Miyazawa’s method to provide operating conditions to obtain desirable extractible matter while the throughout is maintained sufficiently high so that operating cost is low as taught by Kappenberg (‘758, pg. 1, col. 1, ln. 34-40)
With respect to the limitation of “…the filtering comprises subjecting the first coffee extract to a membrane that reduces a concentration of components having molecular weight less than 1 kDa to form a filtered coffee extract…”, Miyazawa discloses the purification steps (‘361, [0024]) comprising any 
With respect to claim 5 and 10, modified Miyazawa discloses freeze-drying the extract to obtain a powder (‘361, [0031]). 
With respect to claim 7, 8 and 18, as discussed above, Kalenian discloses the method comprising a filtration based system with the filtration membrane for concentrating the coffee extract (‘692, col. 19-col.20) including reverse osmosis methods (‘692, col. 7, ln. 50-57) with the reverse osmosis membrane having a molecular weight cutoff of less than about 1,000 Da (1 kDa) (‘692, col. 20, ln. 42-47). It would have been obvious to one of ordinary skill in the art to be motivated to employ Kalenian’s reverse osmosis membrane having a molecular weight cutoff of less than about 1,000 Da (1 kDa) (‘692, col. 20, ln. 42-47) in Miyazawa’s process to provide a desired flavor and/or fragrance component of the extract (‘692, col. 20, ln. 24-29). Modified Miyazawa discloses similar material, ground, roasted coffee and water and similar method steps as cited in the claims, hence modified Miyazawa is expected to have same characteristics of a ratio of components as cited in claim 7 and 18. 
Regarding claim 9, modified Miyazawa discloses the purification steps (‘361, [0024]) comprising the combination of two or more of purification methods, membrane (filtration) treatments including . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US 2011/0104361 A1) and Kalenian (WO 01/30173, Applicants’ IDS submitted on 05/11/2018, Foreign Patent Documents, cite no. 3, which corresponds to Kalenian (US 7,419,692 B1)) and Kappenberg (US 2,340,758) as applied to claim 5 above, and further in view of Mandralis (WO 99/52378).
Regarding claim 11, modified Miyazawa discloses the claimed invention as discussed in claim 5. Miyazawa does not explicitly discloses extracting coffee aroma from a raw material, roasted coffee beans (‘361, [0032]). However, Mandralis teaches a method of improving aroma and flavor of coffee powder (‘378, Abstract).  Mandralis teaches a step of concentrating collected aroma components from roasted, ground coffee beans (pg. 4- 5) and adding the aroma to a coffee powder (pg. 6-7) prior to a freeze-drying the coffee powder. Miyazawa and Mandralis are of the same field of endeavor of freeze dried coffee powder with improved flavor. It would have been obvious to one of ordinary skill in the art to be motivated by Mandralis’ concentrating collected aroma components from roasted, ground coffee beans (pg. 4- 5) and adding the aroma in modified Miyazawa’s method to provide a desired flavor profile in a finished beverage product. 
Double Patenting
Claim 5, 7-11, 15, 17 and 18 of this application is patentably indistinct from claim 17, 19 and 20-24 of Application No. 16/308,712. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5, 7-11, 15, 17 and 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17, 19 and 20-24 of copending Application No. 16/308,712 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and co-pending application '712 claim same process of extracting with overlapping water temperatures with roasted, ground coffee to obtain coffee solids as a coffee extract, then filtering with a membrane having a molecular weight cut-off of 1 kDa to obtain filtered coffee extract and drying the filtered coffee extract to provide a dried coffee powder.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 5 and 15, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792